         Case 5:20-cv-03664-LHK Document 111 Filed 03/08/21 Page 1 of 6



 1   Mark C. Mao, CA Bar No. 236165               William S. Carmody (admitted pro hac vice)
     Sean P. Rodriguez, CA Bar No. 262437         Shawn Rabin (admitted pro hac vice)
 2   Beko Richardson, CA Bar No. 238027           Steven M. Shepard (admitted pro hac vice)
     BOIES SCHILLER FLEXNER LLP                   Alexander Frawley (admitted pro hac vice)
 3
     44 Montgomery St., 41st Floor                SUSMAN GODFREY L.L.P.
 4   San Francisco, CA 94104                      1301 Avenue of the Americas, 32nd Floor
     Tel.: (415) 293-6800                         New York, NY 10019-6023
 5   Fax: (415) 293-6899                          Tel.: (212) 336-8330
     mmao@bsfllp.com                              Fax: (212) 336-8340
 6   srodriguez@bsfllp.com                        bcarmody@susmangodfrey.com
     brichardson@bsfllp.com                       srabin@susmangodfrey.com
 7
                                                  sshepard@susmangodfrey.com
 8   James Lee (admitted pro hac vice)            afrawley@susmangodfrey.com
     Rossana Baeza (admitted pro hac vice)
 9   BOIES SCHILLER FLEXNER LLP                   John A. Yanchunis (admitted pro hac vice)
     100 SE 2nd St., 28th Floor                   Michael F. Ram CA Bar No. 104805
10   Miami, FL 33131                              Ryan J. McGee (admitted pro hac vice)
     Tel.: (305) 539-8400                         MORGAN & MORGAN
11
     Fax: (303) 539-1307                          201 N. Franklin Street, 7th Floor
12   jlee@bsfllp.com                              Tampa, FL 33602
     rbaeza@bsfllp.com                            Tel.: (813) 223-5505
13                                                jyanchunis@forthepeople.com
     Amanda K. Bonn, CA Bar No. 270891            mram@forthepeople.com
14   SUSMAN GODFREY L.L.P                         rmcgee@forthepeople.com
15   1900 Avenue of the Stars, Suite 1400
     Los Angeles, CA. 90067
16   Tel: (310) 789-3100
     Fax: (310) 789-3150
17   abonn@susmangodfrey.com
18   Attorneys for Plaintiffs
19
                                  UNITED STATES DISTRICT COURT
20                              NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
21
     CHASOM BROWN, MARIA NGUYEN,                  Case No. 5:20-cv-03664-LHK
22
     WILLIAM BYATT, JEREMY DAVIS, and
23   CHRISTOPHER CASTILLO, individually and       PLAINTIFFS’ RESPONSE TO
     on behalf of all other similarly situated,   GOOGLE’S FEBRUARY 26 AND
24                                                MARCH 1 DECLARATIONS
                    Plaintiffs,
25      v.
26
     GOOGLE LLC,
27
                    Defendant.
28



       PLAINTIFFS’ RESPONSE TO GOOGLE’S DECLARATIONS NO. 5:20-CV-03664-LHK
        Case 5:20-cv-03664-LHK Document 111 Filed 03/08/21 Page 2 of 6



 1          Pursuant to the Court’s Orders (Dkts. 109 & 110), Plaintiffs respectfully submit this brief

 2   response to the two declarations filed by Google (Dkt. 106 & 107).

 3          Google’s filings are remarkable both for what they admit and omit. Google admits that it

 4   uses traffic to this Court’s website “to serve relevant advertising, and maintain and improve

 5   Google services”—whatever that means. Dkt. 107 ¶ 13. Yet Google’s filings provide no support

 6   for Google’s motion to dismiss and in fact raise more questions than they answer. Google did

 7   not meaningfully answer the Court’s questions, nor did Google answer questions that Plaintiffs

 8   sent to Google via email. See Ex. A at app. B. To obtain those answers, Plaintiffs have served

 9   Google with a Rule 30(b)(6) deposition notice. Ex. A. Plaintiffs’ counsel hope that Google will

10   cooperate in scheduling this deposition promptly and without the need for motion practice.

11          First, Google failed to meaningfully respond to the Court’s requests. The Court

12   requested a declaration regarding “exactly what the company [Google] is doing with users’

13   information” from the Court’s website. Hearing Tr. at 54:8-9; see also id. at 56:25-57:2 (“I

14   would like a declaration about exactly what Google does … with users’ information who visit the

15   Court’s website”); id. at 58:13-16 (“I would like a declaration from Google about what

16   information they are collecting about users who visit the Court’s website and what that is used

17   for in any way in enhancing user profile data or in targeted advertising”).

18          In response, Google identified certain Google code (or “scripts”) embedded in the Court’s

19   website (the “Google scripts for Maps and Fonts” referenced in Dkt. 106 ¶ 6) but failed to

20   provide any details regarding what information Google collects with those Google scripts, how

21   those Google scripts function, and what Google does with that information. Google’s counsel’s

22   declaration includes a screenshot with five categories of Google scripts (cse.google.com,

23   fonts.googleapis.com, fonts.gstatic.com, maps.googleapis.com, and www.google.com) (Dkt. 106

24   ¶ 6) but no details about how those function. In Google’s product manager’s declaration, Google

25   identified its search technology on the Court’s website, confirming that Google collects detailed

26   user information by way of that technology, but Google only generically described its use of that

27   information: “For example, Google uses the information to return relevant search results to the

28   Court’s website, to serve relevant advertising, and maintain and improve Google services.” Dkt.



       PLAINTIFFS’ RESPONSE TO GOOGLE’S DECLARATIONS NO. 5:20-CV-03664-LHK
        Case 5:20-cv-03664-LHK Document 111 Filed 03/08/21 Page 3 of 6



 1   107 ¶ 13 (emphasis added). This tells the Court (and the public) nothing. What are the other

 2   examples? Neither Google filing explains, as the Court requested, exactly what Google is doing

 3   with the information it collects when people visit the Court’s website, both for the third-party

 4   services (i.e., services Google provides to the Court) and Google’s own separate purposes.

 5          Second, Google failed to provide the information Plaintiffs requested, which Plaintiffs

 6   believe would be helpful to the public. During the hearing, the Court asked Plaintiffs’ counsel to

 7   specify information they wanted from Google. Tr. at 54:7-19. Plaintiffs identified specific

 8   topics, including “what information is Google collecting” and “what does Google then do with

 9   that information” and “does Google associate it with user – other user profile data.” Id. at 55:23-

10   56:6. On February 27, Plaintiffs’ counsel also sent Google’s counsel a list of specific questions

11   concerning the issues raised at the hearing. Ex. A at app. B.

12          Google’s filings do not address Plaintiffs’ questions. As one example, Google’s

13   counsel’s declaration confirms that Google embedded its GStatic script in the Court’s website

14   Dkt. 106 ¶ 6. Plaintiffs’ allegations focus in part on GStatic (FAC ¶¶ 93, 101), and Plaintiffs

15   asked about GStatic (Ex. A at app. B No. 8). But Google’s filings provide no details about what

16   Google collects with GStatic and how Google uses that information, both for any services Google

17   provides to the Court and for Google’s own separate purposes, including with respect to targeted

18   advertising—such as after a visitor leaves the website. Google’s representation to the Court in

19   Calhoun that the Court’s website “does not use the third-party services at issue” in this case

20   (Case 5:20-cv-5146-LHK Dkt. 130 at 3:8) is false.

21          Third, Google’s filings confirm Google’s disregard for people’s efforts to browse

22   privately, including on the Court’s website and thereafter. Google’s filings identify Google

23   scripts and Google search technology embedded in the Court’s website, which cause peoples’

24   browsers to send information to Google’s servers, including with GStatic. Importantly, with its

25   filings, Google does not identify any way in which Google limits its collection and use of

26   information when people visit the Court’s website in private browsing mode. Instead, Google

27   remains intentionally vague about whether changes in unspecified user “modes” or “settings”

28   make a difference to Google’s collection practices. See Dkt. 107 ¶ 12 (suggesting that “[t]he


                                        2
       PLAINTIFFS’ RESPONSE TO GOOGLE’S DECLARATIONS NO. 5:20-CV-03664-LHK
        Case 5:20-cv-03664-LHK Document 111 Filed 03/08/21 Page 4 of 6



 1   exact categories of information Google receives depend on the user’s browser, mode, and

 2   settings”). This is consistent with Plaintiffs’ allegations that, through uniform and intentionally

 3   vague disclosures, Google leads users to believe they can control Google’s collection and use of

 4   their information by browsing privately, but Google then uses its scripts to collect their

 5   information and track users on and off of websites without consent, leveraging and sharing

 6   knowledge about the users’ most sensitive moments.

 7          Fourth, Google’s filings confirm the inadequacy of Google’s disclosures and Google’s

 8   failure to obtain consent from those whose data it captures. In his filing with the Court, Google’s

 9   counsel identified Google scripts using developer tools, which were not the scripts he identified

10   for the Court at the hearing. At the hearing, Google’s attorney claimed that the Court’s website

11   uses Google Analytics, and his declaration acknowledges that he was wrong because he and his

12   team misunderstood the results of the developer tools. Dkt. 106 ¶¶ 5-6, 8-9. This is troubling.

13   Google’s defense in this litigation is that users were aware of Google’s specific collection

14   practices and that users consented to those practices. It defies reason for Google to expect users

15   to identify and understand scripts and technologies used by Google to collect their private

16   browsing information when even Google’s own attorneys, armed with sophisticated developer

17   tools and unlimited resources, are unable to accurately do so for this Court, both at the hearing

18   and in its subsequent filings. Still, Google’s counsel’s statements confirm Plaintiffs’ allegations.

19          Fifth, Google’s filings provide no support for Google’s motion to dismiss, and they

20   instead demonstrate that these are complicated factual issues ill-suited for any resolution on the

21   pleadings. In addition to the confusion by Google’s counsel, and Google’s failure to answer

22   questions posed by the Court and Plaintiffs, the filings in the Calhoun matter detail how these

23   different Google scripts in fact cause peoples’ browsers to send detailed personal information to

24   Google. See 5:20-cv-5146-LHK Dkt. 127. It appears that Google is also doing that when people

25   visit the Court’s website in a private browsing mode. That is something Plaintiffs will cover

26   during the noticed 30(b)(6) deposition. See Ex. A. Google’s filings warrant further discovery,

27   not dismissal of any claim. Plaintiffs will, if the Court so requests, submit a copy of the 30(b)(6)

28   deposition transcript to the Court as soon as it becomes available.


                                        3
       PLAINTIFFS’ RESPONSE TO GOOGLE’S DECLARATIONS NO. 5:20-CV-03664-LHK
        Case 5:20-cv-03664-LHK Document 111 Filed 03/08/21 Page 5 of 6



 1   Dated: March 8, 2021               SUSMAN GODFREY LLP

 2
                                        By:   /s/ Amanda K. Bonn
 3
                                              Amanda K. Bonn
 4
                                        Amanda K. Bonn, CA Bar No. 270891
 5                                      SUSMAN GODFREY L.L.P
                                        1900 Avenue of the Stars, Suite 1400
 6                                      Los Angeles, CA. 90067
                                        Tel: (310) 789-3100
 7
                                        Fax: (310) 789-3150
 8                                      abonn@susmangodfrey.com

 9                                      Mark C. Mao, CA Bar No. 236165
                                        Sean P. Rodriguez, CA Bar No. 262437
10                                      Beko Richardson, CA Bar No. 238027
                                        BOIES SCHILLER FLEXNER LLP
11
                                        44 Montgomery St., 41st Floor
12                                      San Francisco, CA 94104
                                        Tel.: (415) 293-6800
13                                      Fax: (415) 293-6899
                                        mmao@bsfllp.com
14                                      srodriguez@bsfllp.com
15                                      brichardson@bsfllp.com

16                                      James Lee (admitted pro hac vice)
                                        Rossana Baeza (admitted pro hac vice)
17                                      BOIES SCHILLER FLEXNER LLP
                                        100 SE 2nd St., 28th Floor
18                                      Miami, FL 33131
19                                      Tel.: (305) 539-8400
                                        Fax: (303) 539-1307
20                                      jlee@bsfllp.com
                                        rbaeza@bsfllp.com
21
                                        William S. Carmody (admitted pro hac vice)
22
                                        Shawn Rabin (admitted pro hac vice)
23                                      Steven M. Shepard (admitted pro hac vice)
                                        Alexander P. Frawley (admitted pro hac vice)
24                                      SUSMAN GODFREY L.L.P.
                                        1301 Avenue of the Americas, 32nd Floor
25                                      New York, NY 10019-6023
                                        Tel.: (212) 336-8330
26
                                        Fax: (212) 336-8340
27                                      bcarmody@susmangodfrey.com
                                        srabin@susmangodfrey.com
28                                      sshepard@susmangodfrey.com

                                       4
      PLAINTIFFS’ RESPONSE TO GOOGLE’S DECLARATIONS NO. 5:20-CV-03664-LHK
      Case 5:20-cv-03664-LHK Document 111 Filed 03/08/21 Page 6 of 6



 1                                    afrawley@susmangodfrey.com

 2                                    John A. Yanchunis (admitted pro hac vice)
                                      Michael F. Ram CA Bar No. 104805
 3
                                      Ryan J. McGee (admitted pro hac vice)
 4                                    MORGAN & MORGAN
                                      201 N. Franklin Street, 7th Floor
 5                                    Tampa, FL 33602
                                      Tel.: (813) 223-5505
 6                                    jyanchunis@forthepeople.com
                                      mram@forthepeople.com
 7
                                      rmcgee@forthepeople.com
 8
                                      Attorneys for Plaintiffs
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                      5
     PLAINTIFFS’ RESPONSE TO GOOGLE’S DECLARATIONS NO. 5:20-CV-03664-LHK
